Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-12, 14-18, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  international Patent Publication No. WO 2004/049494 to Andersen et al, (“Andersen”).  Regarding claims 1, 12, 14,15, 18, 19, 22, and 23, Anderson discloses a lithium ion battery comprising positive and negative current collectors, positive and negative electrode active material layers (energy layers}, and a separator, with the system arranged current collector/energy layer/separator/energy layer/curremt collector.  Additionally, in some embodiments Andersen includes a primer layer between the current collector and the energy layer of both anole and cathode electrodes. The primer layer Includes a blowing agent which is designed to decompose to gas when the temperature of the battery rises to or above the runaway temperature. Thus, when the battery temperature rises to or above the runaway temperature the primer layer decomposes into gas which causes the energy layer to expand and an results in an increase In resistance, thus causing interruption of current flowing through the battery and avoiding thermal runaway. 
Regarding the required delamination of the interrupt layer from the current collector, the Office points to the following evidence in support of a finding that this feature is inherent to the structure of Anderson.  First, the structure disclosed in Anderson is substantially similar to that disclosed by Applicant.  Second, Anderson discloses that decomposition of the blowing agent can in extreme conditions lead not just to pore formation, but to “disrupting the electrode” and thus the “cell is effectively deactivated”, which further supports a finding of delamination of the primer layer from the current collector, thus disrupting the flow of current in the cell and effectively deactivating it, where mere increase in porosity would increase resistance but would not lead to complete disruption/deactivation.  Finally, even in instances where the decomposition of blowing agent leads only to pore formation, such pore formation is in fact delamination of the primer layer, because upon decomposition of the solid blowing agent into a gas, parts of the primer layer that were previously connected to one another are now separated from one another via the formed pore.  The blowing agent is dispersed throughout the primer layer, including at its surface.  Thus, at least portions of the primer layer are delaminated from the current collector when surface blowing agent particles decompose into gas, thereby leading to separation of part of the primer layer from the current collector via the pore formation at the surface of the primer layer.
Further regarding claim 10, in same embodiments the blowing agent is included in the active material paste. Thus, an inner layer of the active material may be considered to correspond to the interrupt layer while an outer layer of the active material may be considered to correspond to the energy layer. In particular, in the anode the blowing agent is combined with mesocarbon microbeads {non-conductive filer}, carbon black (conductive material) and a PVDF polymeric binder. Anderson is silent regarding this layer having pores, thus the Office finds that it is non-porous.
Further regarding claim 11, Anderson is silent regarding Inclusion of any material in the primer layer that would impart ion transport properties, thus the Office finds that the embodiment that includes the blowing agent in a separate binder layer is impermeable to ion transport.
Further regarding claims 16 and 17 in same embodiments the blowing agent is incorporated within some or all of the anode or cathode active material of the battery.  Thus, in those embodiments considering an inner layer of the active material to correspond to the recited anode/cathode energy layer and an outer layer of the active material can be considered the Interrupt layer. Alternatively, the anode/cathode active material layer can be considered to have an inner, middle, and outer layer with the middle layer corresponding to the interrupt layer and the inner and outer layers corresponding to the first and second anode/cathode energy layers respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentabie over Anderson in view of U.S. Patent Application Publication No. 2006/01292939 to Xi ("Xie"}. Regarding claim 13, Anderson is applied as described above. Anderson is silent regarding use of a ceramic powder as its blowing agent. Nonetheless, Xie teaches that ceramics were common blowing agents for this use. Xie of paragraph {0011}. Accordingly, the person of ordinary ski in the art at the time of Invention would have had reason to use ceramic as the blowing agent in Andersen because it is obvious to use a commonly known material for its intended purpose. Anderson discloses that the blowing agent preferably decomposes into carbon monoxide or carbon dioxide, both of which act as a fire retardant by displacing oxygen and thus starving the fire of oxidant.
Further regarding claims 2 and 3, the Office notes that during an early stage of decomposition of the blowing agent in Anderson, part of the blowing agent will be decomposed, leaving behind an interstitial site and thus rendering the layer porous. Moreover, as more ceramic material is decomposed, the layer swells rnore extensively, thus rendering the layer at a very early stage of blowing agent decomposition more compressed than a layer at a later stage of decomposition.
Further regarding claims 4-8, Anderson discloses the weight percent of blowing agent to include in relation to the entire electrode past material, but is silent regarding the relative amount to Include In the primer layer. The Office finds the person of ordinary skill in the art at the time of invention would have had reason to experiment with the amount needed to affect the degree of swelling /delamination in the electrode layer required to effectively protect the battery against overheating, thus rendering the recited amounts obvious,
Further regarding claim 9, in embodiments where the Inner portion of the anode active material containing PYDF binder correspond to the interrupt layer, because this is a part of the electroactive region of the electrode, the Office finds itis necessarily permeable to a transport of ionic charges since a batteries function depends on the ability of ionic charges to transport in and out of the active material layer.
Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive. Applicant again argues that delamination does not occur in Anderson.  Those arguments are nothing more than a rehash of the arguments made to the Board of Appeals in the parent case.  In particular, the arguments focus solely on the description of an increase in porosity in Anderson but fail in any meaningful way to address the basis for finding that delamination inherently occurs in Anderson.  Namely (1) the structural similarity to the instant case, (2) Anderson’s description of extreme examples that go beyond pore formation and result in disrupting the electrode, and (3) that the formation of a pore within a material is itself a delamination of two layers on opposite sides of that newly formed pore within that material.  Thus, the Office maintains the rejection of record for the same reasons outlined in the Board of Appeals Decision in the parent case.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727